             IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________________

JAIMARIA BODOR,                      :
                  Plaintiff,         :
                                     :
                  v.                 :              Civil No. 5:19-cv-05787-JMG
                                     :
MAXIMUS FEDERAL SERVICES,            :
INC.,                                :
                  Defendant.         :
______________________________________

                                           ORDER

       AND NOW, this 10th day of March, 2020, IT IS HEREBY ORDERED THAT the

application of Ryan L. DiClemente, Esquire, to practice in this court pursuant to Local Rule of

Civil Procedure 83.5.2(b) is

       Granted

       Denied



                                                    BY THE COURT:



                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLAGHER
                                                    United States District Court Judge
